Citation Nr: 1515995	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to June 16, 2006, for removal of Veteran's spouse as a dependent.  
  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision from the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  The documents in the Virtual VA and VBMS paperless claims file are either duplicative of those in the paper file or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2006 correspondence, the Veteran notified VA that he was separated from his wife and did not have access to her income. 

2.  On a VA Form 21-0516-1, received by VA on June 16, 2006, the Veteran reported that he was separated from his wife on August [redacted], 2004.  

3.  On a VA Form 21-0516-1, received by VA on August 16, 2006, the Veteran reported that he was separated from his wife on August [redacted], 2005.  

4.  On a VA Form 21-686c, received by VA on December 17, 2007, the Veteran reported that he separated from his wife on July [redacted], 2005.  

5.  In a February 2008 correspondence, the Veteran reported that he separated from his wife in July 2005.  





CONCLUSION OF LAW

The Veteran's spouse was properly removed as the Veteran's dependent effective June 16, 2006.  38 U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In some cases, however, the Veteran's Claims Assistance Act (VCAA) need not be considered because the issue presented is solely one of statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Notably, the VCAA is not applicable to this case.  As discussed above, the pertinent facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates for discontinuance of benefits for a dependent spouse.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim for an earlier effective date for the payment of additional benefits based upon dependency.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim adjudicated herein have been accomplished.

II.  Analysis

The Veteran contends that he is entitled to an earlier effective date prior to June 16, 2006, for payment of non-service connected pension.  He specifically contends that he was separated from his wife, K.W, in July 2005 and that his representative incorrectly filed his October 2005 VA Form 21-526 claim to include his spouse.  

VA received the Veteran's VA Form 21-526, Veteran's Application for Compensation and/or Pension, on October 14, 2005.  On that form, the Veteran reported that he was married to K.W. as well as provided the date, place of marriage, spouse's birthday and social security number.  In reponse to whether he lived with his spouse, the Veteran marked "yes."  The Veteran also submitted a copy of his marriage certificate to K.W.

In an April 2006 decision, the RO denied his claim for pension based on evidence showing that their combined income exceeded the maximum annual limit set by law for disability pension.  

In a May 2006 correspondence, the Veteran reported that he was separated from his wife and does not have access to her funds.  He requested that the RO reevaluate his pension claim.  

In June 2006, VA received the Veteran's VA Form 21-0516-1, in which he reported that they were married but not living together as of August [redacted], 2004.  

In August 2006, VA received a second VA Form 21-0516-1, in which the Veteran reported that they are married but not living together as of August [redacted], 2005.  

In December 2007, VA received the Veteran's VA Form 21-686, in which he provided that he is separated from his wife as of July [redacted], 2005.  

Finally, in a February 2008 correspondence, the Veteran reported that he was separated from his wife when they were evicted from their home in July 2005.  The Veteran requested an earlier effective date for the removal of K.W. as a dependent because they were physically separated as of July 2005.  In September 2009, the Veteran has also submitted lay statements from his daughter, mother and sisters to support his contention that he had separated from K.W. and moved in with his mother as of July 2005.  

Applying the forgoing facts to the matter at hand, while the Board understand the Veteran's concerns, the Board finds that there is no legal basis upon which to grant an earlier effective date for the removal of the Veteran's spouse as a dependent prior to June 16, 2006.  While the Board is sympathetic to the Veteran's claims that they were separated and not living together since July 2005, the regulations are specific as to the effective date of when dependent benefits can be terminated.  38 C.F.R. § 3.501(d) states that the effective date of discontinuance of pension or compensation for a divorce or annulment on or after October 1, 1982 is the last day of the month in which divorce or annulment occurred.  See also 38 U.S.C.A. 

§ 5112(b)(2).  For divorces on or after October 1, 1982, a dependent spouse will be removed from a compensation award effective the last day of the month in which the divorce occurred.  38 C.F.R. § 3.501(d)(2).  The law states that the Veteran has an obligation to timely notify VA of all marriages and divorces.  Except as provided in paragraph (a)(2) of 38 C.F.R. § 3.204, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of marriage, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  A claimant must also provide the social security number of any dependent on whose behalf he or she is seeking benefits. 38 C.F.R. § 3.204(a)(1).  VA shall require the types of evidence indicated in 38 C.F.R. §§ 3.205 through 3.211 in certain circumstances, including when the claimant's statement conflicts with other evidence of record. 38 C.F.R. §3.204(a)(2).  Proof of marriage and divorce are addressed in 38 C.F.R. §§ 3.205 and 3.206. 

The law in this matter is not subject to interpretation and is quite straightforward.  In May 2006, the Veteran reported to VA that he was separated from his wife and did not have access to her funds.  However, the Veteran did not provide the specific information required by 38 C.F.R. 3.204 with regards to his separation from K.W. until June 16, 2006, when he submitted VA Form 21-0516-1, at which point the RO removed K.W. as a dependent spouse.  Therefore, the preponderance of the evidence is against the Veteran's claim and an earlier effective date for the removal of his spouse as a dependent must be denied under the law.  

With regards to the Veteran's claim that his representative incorrectly filled out his initial October 2005 VA Form 21-526 to include his wife, K.W. as a dependent, there is no evidence to support the Veteran's assertion.  The Board notes that the form contained detailed information of the Veteran's marriage to K.W., to include her name, date of birth, place of marriage, date of marriage, and as well as a copy of the marriage certificate, which the Veteran's representative could not have acquired without it being provided by the Veteran.  Moreover, even though the Veteran claimed that he did not proofread the application, he nonetheless signed the form thereby establishing its validity.  Even assuming that the Veteran received erroneous advice or assistance in filing his claim, this does not establish a legal basis of entitlement to an earlier effective date. See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

For the above reasons, the Board finds that an earlier effective date than June 16, 2006 for removal of the Veteran's spouse must be denied.  As to entitlement to an effective date earlier than June 16, 2006, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Entitlement to an effective date earlier than June 16, 2006 for removal of the Veteran's spouse as a dependent is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


